George, J.
1. Exceptions pendente lite can not be considered unless error is assigned thereon either in the main bill of exceptions or in the reviewing court by counsel for plaintiff in error before argument begins. Kent v. State, 18 Ga. App. 30 (88 S. E. 913); Shaw v. Jones, 133 Ga. 446 (66 S. E. 240). The bill of exceptions recites that exceptions pendente lite were duly taken to the overruling of the demurrer to the indictment, but no assignment of error is made either in the bill of exceptions or in this court, and the judgment overruling the demurrer can not be considered.
2. .The court did not err in admitting evidence to the effect that quantities . of the drug alleged to have been illegally sold were, subsequently to the arrest of the accused, .found in his residence and at his place of business, over the objection that the drugs were discovered as the result of an illegal search of the defendant’s premises. Smith v. State, 17 Ga. App. 693 (88 S. E. 42), and eases there cited.
3. The assignments of error not dealt with above are without substantial merit, and the verdict,. which has the approval of the trial judge, is not without legal evidence to support it.

Judgment affirmed.


Wade, C. J., and Buhe, J., concur.